14 F.3d 600NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Georgene BUSSEY, Plaintiff-Appellant,v.PORTSMOUTH METROPOLITAN HOUSING AUTHORITY, Defendant-Appellee.
Nos. 92-3930, 92-4004 and 92-4162.
United States Court of Appeals, Sixth Circuit.
Dec. 30, 1993.

Before:  BOGGS and NORRIS, Circuit Judges, CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Georgene Bussey, appeals from the order of the district court granting judgment as a matter of law to defendant, following a jury verdict in her favor.


2
Because we agree with the district court's conclusion that reasonable minds could conclude only that plaintiff received adequate pre-discharge due process, we affirm the district court's judgment and need not consider the district court's other grounds for judgment;  that plaintiff had no property interest in her employment and that her litigation in federal court was collaterally estopped as the result of a judgment rendered by the Ohio Court of Common Pleas.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its discussion of pre-discharge due process found in its Order filed on June 5, 1992.